GREENSHIFT CORPORATION 5950 Shiloh Road East, Suite N Alpharetta, GA 30005 October 27, 2011 Via EDGAR Rufus Decker Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Re: GreenShift Corporation Form 10-K for the Year ended December 31, 2010 File April 1, 2011 Form 10-Q for the Quarter ended June 30, 2011 Filed August 9, 2011 File No. 000-50469 Dear Mr. Decker: I am writing in response to your letter dated October 24, 2011.The Staff’s comment is copied below and indented, followed by our response. Form 10-K for the Year Ended December 31, 2010 Exhibit 31 - Certifications 1. Your certifications omit the language from paragraph 4(c) of the certifications as presented in Item 601(b)(31) of Regulation S-K, and instead include the language from paragraph 4(d) in paragraph 4(c).In addition you have made certain modifications to paragraph 5 of your management certifications.Please file an amendment to your Form 10-K to include certifications that do not exclude paragraph 4(c) and ensure the certifications conform to the format provided in Item 601(b)(31) of Regulation S-K.The revised certifications should refer to the Form 10-K/A and should be currently dated. Response to Comment 1 We are today filing Amendment No. 1 to our 2010 Form 10-K, in which we have included certifications that conform to the format in Item 601(b)(31). Sincerely, /s/ Edward Carroll Edward Carroll Acknowledgement GreenShift Corporation hereby acknowledges that: · GreenShift Corporation is responsible for the adequacy and accuracy of the disclosures in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · GreenShift Corporation may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. GreenShift Corporation By: /s/ Edward Carroll Edward Carroll Chief Financial Officer
